Case 7:18-cv-11668-VB Document 62 Filed 09/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee eee neeeeenee x
UNITED STATES SECURITIES AND :
EXCHANGE COMMISSION, :

Plaintiff, : ORDER
v. ;

18 CV 11668 (VB)

VANIA MAY BELL,

Defendant. :
~~ a-eX

 

 

 

On August 13, 2019, the Court granted pro se defendant Vania May Bell’s motion to stay
this action pending resolution of a related criminal proceeding against her, United States v. Bell,
No. 19-cr-550-NSR (S.D.N.Y.). (Doc. #52).

By Order dated June 3, 2020, the Court instructed defendant to notify the Court, in
writing and by September 1, 2020, of the status of her criminal proceeding. (Doc. #61).

Defendant has failed to comply with the Court’s June 3 Order.

In view of defendant’s pro se status, the Court sua sponte extends to October 6,
2020, defendant’s time to notify the Court of the status of her criminal proceeding.

Chambers will mail a copy of this Order to defendant Vania May Bell at the address on
the docket.

Dated: September 8, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

  
